                                                                                Exhibit 2
                                    Case 1:20-cv-01084 Document 1-2 Filed 09/15/20 Page 1 of 17 PageID# 32




        US9172629B1                  Specification Support                   F5 Networks – Big-IP Policy Enforcement Manager (The accused product)
1pre.      A        method     for Upon receiving a packet The accused product practices a method for processing a packet, comprising determining if the
processing           a     packet, for            classification, packet is classified according to an attribute of a classification index, the classification index being
comprising:                         common classifier 604 a part of a set of one or more classification indices, and said attribute includes a classification index
                                    reads           information valid bit.
1a. determining if the associated                     with     the
packet         is        classified packet, such as                  F5 Networks, Inc. specializes in application services and application delivery networking (ADN).
according to an attribute of from the packet header F5 technologies focus on the delivery, security, performance, and availability of web applications,
a classification index, the and/or                body.      Such including the availability of computing, storage, and network resources.
classification index being information may include,
a part of a set of one or for               example,      protocol, F5 Networks provides BIG-IP products. F5's BIG-IP is a family of products covering software and
more classification indices source                        address, hardware designed around application availability, access control, and security solutions. F5 BIG-
and said attribute includes destination                   address, IP Policy Enforcement Manager (PEM) delivers the insight a user needs to understand subscriber
a classification index valid source port, destination behavior and effectively manage network traffic with a wide range of policy enforcement
bit; and                            port,    source     interface, capabilities. See Fig. 1.
                                    destination interface, etc.
                                    [Col. 7, Line 35-40]                             Citation 1: F5 BIG-IP Policy Enforcement Manager (PEM)


                                    A       set    of      unique
                                    classification      outcomes
                                    may be stored and/or
                                    indexed in a table. In the
                                    given example, a set of
                                    unique         classification                                                  Fig. 1
                                                Exhibit 2
Case 1:20-cv-01084 Document 1-2 Filed 09/15/20 Page 2 of 17 PageID# 33




outcomes are stored and              Source: https://www.f5.com/products/big-ip-services/policy-enforcement-manager, Page 1, Last
indexed          in         global                                 accessed April 28, 2020, Exhibit C
classification table 614.
Each indexed entry in BIG-IP PEM dynamically manages traffic and subscribers in real-time to optimize QoE and
global classification table minimize congestion in the network. See Fig. 2.
614 specifies a set of one
or more rules that need to                    Citation 2: F5 BIG-IP Policy Enforcement Manager (PEM) Introduction
be satisfied to have that
unique classification.
[Col. 7, Line 47-52]


In   some embodiments,
once a packet’s unique
classification        has     been                                                Fig. 2
determined,                    the
                                       Source: https://www.f5.com/pdf/products/big-ip-policy-enforcement-manager-datasheet.pdf,
classification              index
                                                             Page 1, Last accessed April 28, 2020, Exhibit A
associated        with        that
classification is attached
                                     The PEM performs deep packet inspection (i.e., processing a packet). See Fig. 3.
to the packet. In some
embodiments,                   the
classification        index     is
written into the packet
context.         In         some
embodiments,                   the




                                                       2
                                            Exhibit 2
Case 1:20-cv-01084 Document 1-2 Filed 09/15/20 Page 3 of 17 PageID# 34




classification     index    is                               Citation 3: PEM's deep packet inspection
written into the packet
header.
[Col. 7, Line 59-65]
                                                                               Fig. 3
In some embodiments, the
                                   Source: https://www.f5.com/pdf/products/big-ip-policy-enforcement-manager-datasheet.pdf,
validity of a classification
                                                           Page 2, Last accessed April 28, 2020, Exhibit A
index of a packet is
managed            via      a
“classification          index
                                 BIG-IP PEM provides intelligent traffic steering, network intelligence, and dynamic control of
valid’ bit of the packet.
                                 network resources through subscriber and context-aware solutions.
Such as bit may be a part
of the packet header,
                                 BIG-IP PEM makes the IP devices subscriber aware. The subscriber's data does not pass through
packet     context       flags
                                 an IP device anonymously. When BIG-IP PEM is operating, the address of a data packet for a
field, etc. For example, if
                                 subscriber that is passing through the device is mapped to a subscriber’s identity (i.e., the
the classification index
                                 classification index). See Fig. 4.
valid bit        is set, the
classification           index
associated        with     the
packet           may       be
considered to be valid
and may be used by a
node      processing       the
packet. However, if the




                                                     3
                                             Exhibit 2
Case 1:20-cv-01084 Document 1-2 Filed 09/15/20 Page 4 of 17 PageID# 35




classification index valid                                        Citation 4: Subscriber Awareness
bit      is     clear,      the
classification            index
associated         with     the
packet          may          be
considered to be invalid
or     obsolete,     and    the
packet may need to be
reclassified.      In      some
embodiments, whenever a
packet is classified, the
valid bit is set. In some
embodiments, 810 of FIG.
8 includes setting the valid
                                                                                  Fig. 4
bit.
[Col. 9, Line 50-62]                  Source: https://www.youtube.com/watch?v=HxzI2BKy_jg, Timestamp 8:12/37:01, Last
                                                                  accessed April 28, 2020, Exhibit B


                                  Different policies are assigned to a subscriber, ultimately to the subscriber ID (i.e., the
                                  classification index), based on the user requirement. E.g., one user may want higher bandwidth,
                                  while other user wants some parental control.


                                  Therefore, packets are mapped to a subscriber’s identity (Subscriber ID) (i.e., classification index).
                                  Further processing on the packet is based on the subscriber's ID associated with it. As an example,




                                                     4
                               Exhibit 2
Case 1:20-cv-01084 Document 1-2 Filed 09/15/20 Page 5 of 17 PageID# 36




                    'Global_BWC_Policy' has been applied to the subscriber having ID as '123456789012345'.
                    Whenever a packet for this subscriber arrives at the PEM, it will be mapped with the subscriber's
                    ID, and further processing on the packet will be done based on rules defined in the policies
                    associated with the subscriber. See Fig. 5.


                                             Citation 5: Applying a policy to a subscriber




                                                                  Fig. 5

                        Source: https://www.youtube.com/watch?v=HxzI2BKy_jg, Timestamp 36:13/37:01, Last
                                                   accessed April 28, 2020, Exhibit B




                                       5
                               Exhibit 2
Case 1:20-cv-01084 Document 1-2 Filed 09/15/20 Page 6 of 17 PageID# 37




                    BIG-IP PEM allows to configure enforcement policies. An enforcement policy is a set of rules that
                    determine what to do with specified types of traffic. It is made of a set of rules and the rules define
                    a condition and an action on what to do when the system receives a particular type of traffic. See
                    Fig. 6.
                                            Citation 6: Enforcement policies in BIG-IP PEM




                                                                    Fig. 6

                          Source: https://techdocs.f5.com/kb/en-us/products/big-ip-pem/manuals/product/pem-
                     implementations-13-0-0/1.html#guid-ee75a1d4-4c4d-4faf-a986-d22118411e0e, Page 1-2 , Last
                                                  Accessed September 3, 2020, Exhibit D


                    As per the patent specification, “A rule or policy definition may be based on packet parameters
                    such as protocol, Source address, destination address, source port, destination port, Source
                    interface, destination interface, etc., and/or one or more lists of such parameters.” [Col. 6, Line
                    40-44].


                    A rule in an enforcement policy defines the conditions that the traffic must meet (or not meet) for
                    the rule to apply. The rule conditions fall into the following criteria: Classification criteria, Flow
                    information, URL information and Custom criteria. BIG-IP PEM allows to classify traffic based




                                        6
                               Exhibit 2
Case 1:20-cv-01084 Document 1-2 Filed 09/15/20 Page 7 of 17 PageID# 38




                    on the flow information criteria specifies the traffic associated with specific source and destination
                    IP addresses or ports. See Fig. 7.
                                                    Citation 7: Rules in BIG-IP PEM




                                                                      Fig. 7

                          Source: https://techdocs.f5.com/kb/en-us/products/big-ip-pem/manuals/product/pem-
                      implementations-13-0-0/1.html#guid-ee75a1d4-4c4d-4faf-a986-d22118411e0e, Page 2 , Last
                                                  Accessed September 3, 2020, Exhibit D


                    The rule specifies actions to take when the set criteria in the rule is met by the traffic. Some of
                    the actions a rule can take is shown in Fig. 8.

                                                    Citation 8: Actions taken by rules




                                                                      Fig. 8




                                       7
                              Exhibit 2
Case 1:20-cv-01084 Document 1-2 Filed 09/15/20 Page 8 of 17 PageID# 39




                         Source: https://techdocs.f5.com/kb/en-us/products/big-ip-pem/manuals/product/pem-
                      implementations-13-0-0/1.html#guid-ee75a1d4-4c4d-4faf-a986-d22118411e0e, Page 2, Last
                                              Accessed September 3, 2020, Exhibit D


                    Fig. 9 shows different rule conditions to be met and different rule actions taken by the
                    corresponding nodes.
                                              Citation 9: Enforcement Policy Rules




                                                              Fig. 9

                       Source: https://www.youtube.com/watch?v=HxzI2BKy_jg, Timestamp 19:46/37:01, Last
                                                accessed April 28, 2020, Exhibit B




                                     8
                                                                               Exhibit 2
                                     Case 1:20-cv-01084 Document 1-2 Filed 09/15/20 Page 9 of 17 PageID# 40




                                                                   The packets are classified based on the rules (i.e., Attributes) associated such as classification
                                                                   criteria, flow information, URL information, etc. with the subscriber's ID (classification index).
                                                                   For identifying a packet for a user, the subscriber ID is in use. If the corresponding packet gets
                                                                   processed by the destination node, then it will be considered as a valid classification (i.e.
                                                                   classification index valid bit is set).


                                                                   Note: Further Search/ Source Code Review/ Product Testing could help in gathering additional
                                                                   evidence related to the claim limitation "determining if the packet is classified according to an
                                                                   attribute of a classification index, the classification index being a part of a set of one or more
                                                                   classification indices and said attribute includes a classification index valid bit. "
1b. using, when the packet A rule or policy may be The method practiced by the accused product comprises using, when the packet has been
has been classified, the defined by a basic packet classified, the classification data of the packet to determine a node-specific policy of the receiving
classification data of the matching specification. A node applicable to the packet, wherein a plurality of node-specific policies associated with a
packet to determine a rule or policy definition plurality of nodes is specified using the classification data, the plurality of nodes including the
node-specific policy of the may be based on packet receiving node, wherein at least two of the plurality of node-specific policies are different, and
receiving node applicable parameters                such       as wherein the at least two node-specific policies are associated with respective at least two different
to the packet, wherein a protocol,                        Source nodes of the plurality of nodes.
plurality of node-specific address,                destination
policies associated with a address,              source     port, Different policies, such as predefined policies, custom policies can be assigned to a subscriber. A
plurality   of        nodes      is destination port, Source data packet is further processed based on these policy rules (i.e., the classification data). See Fig.
specified        using          the interface,     destination 10.
classification        data,     the interface, etc., and/or one
plurality        of           nodes or more lists of such
including the receiving parameters. Moreover, a




                                                                                       9
                                                                        Exhibit 2
                            Case 1:20-cv-01084 Document 1-2 Filed 09/15/20 Page 10 of 17 PageID# 41




node, wherein at least two rule or policy definition                                 Citation 10: Policies assigned to the subscriber
of the plurality of node- may include a set of one or
specific    policies   are more rules or policies. In
different, and wherein the some embodiments, the
at least two node-specific classification of a packet
policies   are   associated is based at least in part
with respective at least on the group of rules that
two different nodes of the the packet matches or
plurality of nodes.         satisfies. For example, a
                            packet may be compared
                            against one or more rules
                            in    the    set   of     rules
                            defining      an        ingress
                            network security policy,
                                                                                                         Fig. 10
                            and         the     packets
                            classification     may      be       Source: https://www.youtube.com/watch?v=HxzI2BKy_jg, Timestamp 13:10/37:01, Last
                            based at least in part on                                       accessed April 28, 2020, Exhibit B
                            the rules that the packet
                            matches or satisfies.             Fig. 11 shows different rule conditions to be met and different rule actions taken by the
                            [Col. 6, Line 38-51]              corresponding nodes.


                            The           node-specific
                            security policy of each
                            node may be defined at




                                                                               10
                                        Exhibit 2
Case 1:20-cv-01084 Document 1-2 Filed 09/15/20 Page 11 of 17 PageID# 42




least in part by the                                     Citation 11: Enforcement Policy Rules
actions or processing to
be performed by a node
on different types of
packets received by the
node and may be stored
in an appropriate data
structure at each node.
[Col. 7, Line 66 - Col. 8,
Line 3]




                                                                          Fig. 11

                                 Source: https://www.youtube.com/watch?v=HxzI2BKy_jg, Timestamp 19:46/37:01, Last
                                                            accessed April 28, 2020, Exhibit B


                             Different policies are assigned to a subscriber, ultimately to the subscriber ID based on the user
                             requirement (i.e., receiving node) E.g., one user may want higher bandwidth, while other user
                             wants some parental control. (i.e., at least two of the plurality of node-specific policies are
                             different). See Fig. 12.




                                                11
                                Exhibit 2
Case 1:20-cv-01084 Document 1-2 Filed 09/15/20 Page 12 of 17 PageID# 43




                                        Citation 12: Different policies based on user requirement




                                                                    Fig. 12
                       Source: https://www.f5.com/pdf/products/big-ip-policy-enforcement-manager-datasheet.pdf,
                                             Page 3, Last accessed September 4, 2020, Exhibit A


                     Therefore, packets are mapped to a subscriber’s identity (Subscriber ID) (i.e., classification index).
                     Further processing on the packet is based on the subscriber's ID associated with it. As an example,
                     'Global_BWC_Policy' has been applied to the subscriber having ID as '123456789012345'.
                     Whenever a packet for this subscriber arrives at the PEM, it will be mapped with the subscriber's
                     ID, and further processing on the packet will be done based on rules defined in the policies




                                        12
                                 Exhibit 2
Case 1:20-cv-01084 Document 1-2 Filed 09/15/20 Page 13 of 17 PageID# 44




                     associated with the subscriber. (i.e., node-specific policies associated with a plurality of nodes is
                     specified using the classification data) See Fig. 13.


                                              Citation 13: Applying a policy to a subscriber




                                                                    Fig. 13

                         Source: https://www.youtube.com/watch?v=HxzI2BKy_jg, Timestamp 36:13/37:01, Last
                                                     accessed April 28, 2020, Exhibit B
                     Fig. 14 shows different settings such as classification, URL, flow, etc., based on which a packet
                     will be filtered.




                                         13
                                Exhibit 2
Case 1:20-cv-01084 Document 1-2 Filed 09/15/20 Page 14 of 17 PageID# 45




                                       Citation 14: Creating Policy – Settings on a packet filter




                                                                 Fig. 14

                         Source: https://www.youtube.com/watch?v=HxzI2BKy_jg,Timestamp 22:14/37:01, Last
                                                    accessed April 28, 2020, Exhibit B



                     By way of an example, the actions performed by the different nodes such as QoS node, Reporting
                     node, etc. when the conditions are met are shown in Fig. 15.

                                            Citation 15: Creating policy – performing actions




                                       14
                             Exhibit 2
Case 1:20-cv-01084 Document 1-2 Filed 09/15/20 Page 15 of 17 PageID# 46




                                                              Fig. 15

                        Source: https://www.youtube.com/watch?v=Vs-rfLkVNTE, Timestamp 2:16/3:35, Last
                                               Accessed September 3, 2020, Exhibit E

                                         Citation 16: Creating policy – Performing Actions




                                    15
                                Exhibit 2
Case 1:20-cv-01084 Document 1-2 Filed 09/15/20 Page 16 of 17 PageID# 47




                                                                  Fig. 16

                         Source: https://www.youtube.com/watch?v=HxzI2BKy_jg, Timestamp 22:27/37:01, Last
                                                     accessed April 28, 2020, Exhibit B


                     As different policies can be defined for different subscribers, every node (for taking necessary
                     actions based on the policies) such as Reporting node, forwarding node, QoS node, etc. have
                     different node-specific policies.




                                        16
                                                          Exhibit 2
                     Case 1:20-cv-01084 Document 1-2 Filed 09/15/20 Page 17 of 17 PageID# 48




                                                       References Cited

Exhibit (s)   Description                             Link

Exhibit A     F5 BIG-IP Policy Enforcement            https://www.f5.com/pdf/products/big-ip-policy-enforcement-manager-
              Manager (PEM) - Datasheet               datasheet.pdf

Exhibit B     Video Tutorial - Getting Started with   https://www.youtube.com/watch?v=HxzI2BKy_jg
              BIG-IP Policy Enforcement Manager

Exhibit C     F5 Big IP Policy Enforcement Manager    https://www.f5.com/products/big-ip-services/policy-enforcement-manager

Exhibit D     F5 BIG-IP PEM Enforcement Policies      https://techdocs.f5.com/kb/en-us/products/big-ip-pem/manuals/product/pem-
                                                      implementations-13-0-0/1.html#guid-ee75a1d4-4c4d-4faf-a986-d22118411e0e,

Exhibit E     Video – BIG-IP Policy Configuration     https://www.youtube.com/watch?v=Vs-rfLkVNTE




                                                                 17
